Citation Nr: 9931213	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-29 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right foot 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to service connection for arthritis of 
multiple joints.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1993 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The claims folder was subsequently 
transferred to the RO in Detroit, Michigan.  

The veteran failed to report for his hearing before a member 
of the Board scheduled in March 1999.  

The Board notes that in his October 1997 substantive appeal, 
the veteran expressed his disagreement with the 
noncompensable (0 percent) rating assigned for the left great 
toe disability.  However, the appeal, which is otherwise 
acceptable as a notice of disagreement as to that issue, was 
received more than one year after the date of notification of 
the rating decision in question and is therefore not timely.  
38 C.F.R. § 20.302(a) (1999).  The Board accepts the 
statement as an informal claim for an increase, which is 
referred to the RO for development and adjudication.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus the 
veteran's alleged back disorder and his period of active 
military service.  

2.  There is no competent medical evidence of a nexus between 
the veteran's alleged right foot disorder and his period of 
active military service.  
 
3.  There is no competent medical evidence of a nexus between 
the veteran's alleged left ankle disorder and his period of 
active military service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's alleged arthritis of multiple joints and his 
period of active military service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).

2.  The veteran's claim of entitlement to service connection 
for a right foot disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).

3.  The veteran's claim of entitlement to service connection 
for a left ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).

4.  The veteran's claim of entitlement to service connection 
for arthritis of multiple joints is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Upon a review of the claims folder, the Board finds that each 
of the veteran's claims is not well grounded.  First, there 
is no evidence of a current disorder of the right foot or 
left ankle, and there is no current evidence of arthritis of 
multiple joints.  Specifically, the report of the October 
1997 VA general medical examination, as well as the private 
medical records submitted by the veteran, fails to reveal any 
right foot or left ankle disorder.  In addition, the evidence 
does not show the presence of arthritis in the hands, knees, 
or ankles, by physical examination, X-ray studies, or 
laboratory studies.  A claim is not well grounded if there is 
no present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Moreover, as there is no evidence of a current disorder, 
there necessarily can be no competent medical evidence of a 
nexus between the disorder and service, which is required for 
a well grounded claim.  Epps, 126 F.3d at 1468.  The Board 
notes that private medical records reflect repeated reports 
by the veteran of a previous diagnosis of arthritis in 
service.  However, those medical records do not include a 
current diagnosis of arthritis based on current findings.  
Medical history recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The veteran's own personal opinions as to whether he has a 
right foot disorder, a left ankle disorder, or arthritis in 
multiple joints, as well as to whether such alleged disorders 
are related to service, do not constitute competent medical 
evidence required for a well grounded claim.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

With respect to the veteran's claim for a back disorder, the 
October 1997 VA examination report shows that the physical 
examination of the lumbosacral spine was essentially normal.  
X-rays were significant only for spina bifida occulta and 
possible lumbarization of S1.  Thus, in the absence of 
physical findings or manifestations, the Board finds it 
difficult to conclude that there is a current disorder of the 
lumbosacral spine.  However, even assuming the presence of a 
current low back disorder, the claim would still not be well 
grounded because there is no competent medical evidence of a 
nexus between the disorder and service.  Epps, 126 F.3d at 
1468.      

The Board notes that private medical records show a diagnosis 
of thoracic strain in February 1998.  It is not clear whether 
the veteran's claim for a "back" disorder intended to 
include this portion of the spine.  However, any such claim 
would not be well grounded because there is no competent 
medical evidence establishing a nexus between the thoracic 
strain and the veteran's period of active service. Id.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a back disorder, a right foot disorder, a left 
ankle disorder, and arthritis of multiple joints.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton v. West, 12 Vet. App. 477, 486 
(1999); Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the alleged disorders, he should submit 
competent medical evidence showing that he is currently 
diagnosed as having each disorder and that each disorder is 
in some way related to service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 
   

ORDER

Entitlement to service connection for a back disorder is 
denied. 

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied. 

Entitlement to service connection for arthritis of multiple 
joints is denied. 




		
	RENÉE M. PELLEITER
	Member, Board of Veterans' Appeals

 

